Exhibit 8 Subsidiaries Bede Retail Investments Ltd Mitchells & Butlers Lease Company Ltd N.A.S. (Jersey) Ltd Mitchells & Butlers Holdings Ltd Mitchells & Butlers (IP) Ltd Mitchells & Butlers (Property) Ltd Mitchells & Butlers Leisure Holdings Ltd Mitchells & Butlers Leisure Retail Ltd Crownhill Estates (Derriford) Ltd Lastbrew Ltd Toby Restaurants Ltd Vintage Inns Ltd East London Pubs & Restaurants Ltd Mitchells & Butlers Retail Holdings Ltd Mitchells & Butlers Finance plc Mitchells & Butlers Retail Ltd Browns Restaurants Ltd Browns Restaurant (Brighton) Ltd Browns Restaurant (Bristol) Ltd Browns Restaurant (Cambridge) Ltd Browns Restaurant (London) Ltd Browns Restaurant (Oxford) Ltd Old Kentucky Restaurants Ltd Mitchells & Butlers Leisure Entertainment Ltd Milton Keynes Entertainment Company Ltd Mitchells and Butlers Healthcare Trustee Ltd Mitchells & Butlers Guernsey Ltd Landmark Leisure Ltd Mitchells & Butlers Germany GmbH All Bar One Gaststatten Betriebsgesellschaft mbH Plan-Bar Gastronomie Einrichtungs GmbH Alex Gaststattenbetrieb Immobiliengesellschaft mbH Alex Gaststatten Gesellschaft mbH & Co KG Alex Gaststatten Management GmbH Alex Alsterpavillon Immobilien GmbH & Co KG Alex Alsterpavillon Management GmbH Standard Commercial Property Developments Ltd Hart Dean Management Company Ltd Standard Commercial Property Developments (Tangcourt) Ltd Standard Commercial Development Investments Ltd Standard Commercial Property Securities Ltd Standard Commercial Property Investments Ltd Great Eastern Enterprise Management Ltd (25%)
